
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Graham (for himself,
			 Mr. Cochran, Mr. Wicker, Mr.
			 Burr, and Mr. Shelby)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Department of Labor relating to the certification of nonimmigrant workers in
		  temporary or seasonal nonagricultural employment.
	
	
		That Congress disapproves the final
			 rule published by the Department of Labor in the Federal Register on February
			 21, 2012, entitled Temporary Non-Agricultural Employment of H–2B Aliens
			 in the United States (77 Fed. Reg. 10038), relating to the
			 certification of nonimmigrant workers in temporary or seasonal nonagricultural
			 employment, and such rule shall have no force or effect.
		
